PER CURIAM.
This is an appeal from a final judgment of dissolution of marriage which, in pertinent part, awarded the wife (1) child support in the amount of $900 a month; (2) permanent alimony in the amount of $500 a month; and (8) the husband’s interest in the marital home plus $3000 as lump sum alimony.
At the time of the final hearing the parties had been married for sixteen years. The husband and wife were forty-three and thirty-eight years of age, respectively. Five children were born of the marriage, two of whom were still of preschool age at the time of dissolution. The wife has a high school education. Except for a brief period at the beginning of the marriage, the wife has not worked outside the home, though she did help out in the husband’s office from time to time. The husband is a chiropractor whose net income averaged $25,000 between 1980 and 1982. A sizeable portion of the husband’s net worth is attributable to an inheritance he received in the form of cash and stock. The husband also received, by inter vivos gift from his mother, two lots in Michigan worth approximately $15,000. Although the property was titled in the husband’s name, the wife testified that the mother intended the conveyance as a gift to both parties.
On this record we cannot say the trial court abused its discretion in awarding permanent rather than rehabilitative alimony or in ordering the stated amount of child support. Additionally, we find no merit in the husband’s contention that the court erred in awarding the wife half interest in the Michigan property. Our review of the final judgment reveals that the court made no disposition with respect to this property. See 46 Am.Jur.2d Judgments §§ 4, 78 (1969).
AFFIRMED.
SCHEB, A.C.J., OTT, J., and STEIN-BERG, RALPH, Associate Judge, concur.